DETAILED ACTION
	Claims 1-20 are pending.  Of these, claims 19-20 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-18 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1-18, with traverse, is acknowledged.  The basis of the traversal is that the classification and field of search is the same such that there is no undue burden if restriction is not required.
	In response, the present application is a 371 application and as such the propriety of a restriction requirement is based upon whether the claims possess unity of invention in view of the prior art, and not on the classification and field of search of the claims.  The claims are viewed as not possessing unity of invention for the reasons discussed in the restriction requirement, and Applicant has not pointed to any alleged deficiencies in the argument against unity of invention.  Therefore, the restriction requirement is still considered proper and is made FINAL.  The Office notes that the withdrawn claims may be eligible for rejoinder upon indication of the allowability of the elected claims.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/20, 4/27/21, and 3/9/22 was filed prior to the mailing date of a first Action on the merits.  The submission 
 Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, the abbreviation “SEC” is used without the accompanying definition, “size exclusion chromatography.”  The first appearance of an abbreviation in the claims should be accompanied by its definition.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as unpatentable over Parekh et al. (U.S. Pat. No. 5,718,876; of record in IDS).
As to claims 1-18, Parekh discloses a zirconium oxychloride cluster comprising zirconium oxychloride buffered with an amino acid such as arginine (a “basic amino acid” of claims 1, 5, and 8), DL-valine, alanine, or L-proline, wherein the cluster is prepared by refluxing the amino acid (i.e., “incubation” at a temperature of more than 40 degrees Celsius as recited by claim 6) with zirconium hydroxy chloride trihydrate aqueous solution for 4 hours, followed by cooling to room temperature (column 2, 3rd through 6th paragraphs and also see preparation of Component B in Example 2).  Example 2 discloses a specific embodiment 322 grams of glycine is refluxed with 2.775 grams of zirconium hydroxy chloride trihydrate, which is a molar ratio of amino acid:zirconium oxychloride of approximately 1.7, which is somewhat above the ranges recited by claims 6-7.   

Regarding claims 16-17, Parekh teaches reacting the zirconium oxychloride cluster with a basic aluminum halide or nitrate solution (column 5, 3rd paragraph), which will result in the presence of an aluminum containing antiperspirant active (claim 16), but prior to said reacting, the zirconium oxychloride cluster does not comprise any such aluminum containing antiperspirant active, thus meeting the negative limitation of claim 17.  
As to claims 1-18, Parekh does not further expressly disclose that the cluster has a radius of gyration of from 0.5-50 nm as recited by claim 1 or the narrower ranges of claim 2 or the SEC chromatogram peak of claim 4, or that the molar ratio of basic amino acid to zirconium oxychloride is within the ranges of claims 6-7, nor that the cluster is stable at the pH values recited by claim 3 and has the SEC chromatogram defined by claim 4.  Nor does Parekh disclose that the arginine is L-arginine (claim 9), or that the zirconium cluster is purified (claim 10) by the steps recited by claims 11-14.  
As to claims 1-18, the Parekh zirconium oxychloride clusters are viewed as possessing a radius of gyration that is within the scope of claims 1-2 as well as being stable at the pH values of claim 3 and having the SEC chromatogram defined by claim 4, because said clusters not only comprise the same ingredients recited by the claims but also are made by generally the same process steps recited by claim 6 as discussed above such that the Parekh clusters are substantially the same as the claimed clusters based upon the evidence of record, and a product cannot be separated from its properties.  The Office notes that while the molar ratio of amino acid:zirconium 
	Regarding claim 9, it further would have been prima facie obvious to use arginine in its L form, since while Parekh does not expressly disclose the enantiomer used, Parekh expressly discloses the use of L forms or racemic D,L forms of other amino acids that may be used, including DL-valine and L-proline as discussed above, and nowhere discourages the use of arginine in its L form, such that the skilled artisan reasonably would have expected that arginine also could be used in either its L form or in a L-containing racemic mixture of arginine.  
Regarding claims 10-14, these claims, as well as claims 6-9, are written in the form of product by process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
 “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.). 
In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983); and In re Brown, 173 USPQ 685 (CCPA 1972).  Therefore, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught by the prior art.  In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 559, 601, 38 USPQ 143-45 (CCPA 1938); and United States v. Ciba-Geigy Corp., 508 F.supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979).  
Here, the Parekh clusters are viewed as substantially similar to the claimed clusters for the reasons discussed above, and claims 10-14 merely recite steps for a purification process for said clusters.  Therefore, the clusters of claims 10-14 are viewed as merely a purified form of a product that is prima facie obvious in view of the prior art, and, in the absence of any evidence of unexpected properties of the purified product, the recitations of these claims do not impart a patentable distinction to the unpurified product.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/216,262, and in view of Parekh et al. (U.S. Pat. No. 5,718,876) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Parekh are relied upon as discussed above.  
The reference claims recite a personal care composition comprising a zirconium oxychloride cluster consisting of zirconium oxychloride and arginine, the cluster having a radius of gyration of 0.5-50 nm.  
While the reference claims do not recite the pH or SEC chromatogram properties of the cluster, the reference composition is viewed as possessing these properties because it comprises the same ingredients in the same proportion recited by the claims, and a product cannot be separated from its properties.   While the reference claims do not recite the steps recited by claims 6-7 or 10-14, these claims are product by process claims whose patentability is determined by the structure of the composition and not the process by which they are produced.  The reference composition is viewed as possessing substantially the same structure as the presently claimed compositions as discussed above.  While the reference claims do not specify the use of arginine in its L form, it would have been prima facie obvious to do so in light of Parekh, which discloses various amino acids that may be used to form complexes with zirconium oxychloride, some of which comprise the L form of the amino acid, such that the skilled artisan 
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645